Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12, the prior art fails to teach, disclose, or suggest, either alone or in combination,  a method for fabricating a display panel comprising: wherein the forming the anti-reflection layer on the side of the sub-pixel units away from the base substrate comprises: coating a photoresist material on the side of the sub-pixel units away from the base substrate to form a photoresist material layer; and irradiating the photoresist material layer with exposure light rays using a preset mask to form the anti-reflection layer, wherein the exposure light rays comprise ultraviolet rays; wherein the preset mask comprises a plurality of zones arranged in an array; wherein the plurality of zones correspond to the sub-pixel units, and transmittivities for ultraviolet rays corresponding to respective zones are different, so that the photoresist material layer is irradiated with the exposure light rays in the respective zones to form anti-reflection components corresponding to the sub-pixel units as instantly claimed, and in combination with the additional method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jose R Diaz/Primary Examiner, Art Unit 2815